                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 MARJORY JOHNS and
 JOANNE MANCHA,
                                                          No. CV-20-06-H-SEH
                                 Plaintiffs,

 vs.                                                      ORDER

ILLINOIS FARMERS
INSURANCE COMPANY,

                                Defendant.


       This case was commenced January 21, 2020. 1 An Amended Complaint was

filed April 17, 2020. 2 Defendant moved to dismiss on Fed. R. Civ. P. 12(b)(2)

grounds. 3 Proceedings were stayed pending resolution of issues before the United

States Supreme Court in Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct. 4 On March

26, 2021, the Supreme Court issued its opinion.


       1
           See Doc. 1.
       2
           See Doc. 8.
       3
           See Doc. 9.
       4
           443 P.3d 407 (Mont. 2019), cert. granted, 140 S. Ct. 917 (2020).
